Title: To Benjamin Franklin from Vergennes, 17 June 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


a Versailles le 17. Juin 1780
J’ai l’honneur de vous envoyer, M. copie au 10. Juin d’une lettre de M. de Sartine, ainsi que de celle qui a été addressée à ce Ministre par m. l’ambassadeur de Hollande. Vous y verrez que le Corsaire le Prince noir a enlevé un navire Hollandois appellé la flora: je ne doute pas, M, que vous ne condamniez ainsi que nous le procédé de ce Corsaire, et que vous ne lui ordonniez la restitution immédiate de Sa prise avec dommages et intérets. Cet acte de justice de votre part me Semble d’autant plus nécessaire, qu’il Sera une conséquence des justes menagements que nous avons pour les puissances neutres, ainsi que des principes qui font l’objet de leur association; D’ailleurs il est de la Sagesse du Congrès de menager toutes les nations, et d’eviter avec le plus grand Soin tout Sujet de discution, et toute démarche qui pourroit exciter leur mécontentement. L’evenement qui fait l’objet de cette lettre est dans ce cas, et je Suis persuade, m., que vous Sentirez comme moi, M, que vous ne Sauriez trop vous empresser de prévenir les plaintes auxquels il ne manqueroit pas de donner lieu si vous en laissiez l’auteur impuni.
M. franklin.
